Error is predicated upon a bill of exception relating to evidence. According to the bill of exception, a witness was asked to state the reputation of the house as a house of ill fame. The court sustained an objection made to the question. The court qualifies the bill with the statement:
"I sustained objection to the form of question because it was leading and did not undertake to prove the general reputation of the house. A number of other witnesses, including plaintiff, Murphy, and Ray, proved the reputation of said house as being a place where prostitutes frequented."
In view of the qualification, the objection was sustained only as to the "form of question" in not having the "general reputation" asked about. If the form of the question had been changed in accordance with the court's ruling, the answer of the witness would, as indicated by the bill, have been admitted as evidence; for according to the bill the same evidence as sought from the witness was already in evidence by several witnesses. In view of the bill as explained by the court, this court would not be warranted in holding that the ruling of the court constitutes reversible error.
The next assignment of error complains that the verdict of the jury is contrary to and unsupported by the evidence. In this case the evidence in behalf of plaintiff would go to establish that the house was used as a bawdyhouse, and that the defendant knew of its use; while, on the other hand, there is some evidence in behalf of the defendant that goes to show that the house was a moral rooming house, and there is evidence to show that, if the house was used as a bawdyhouse, the defendant did not know of its use. The charge of the court fairly presented the issues to the jury, and they evidently founded their verdict, as in their province, on the evidence in behalf of the defendant. Whether or not a particular house is used as a bawdyhouse, and whether or not the owner of the house knew of the use that the house was being put to by his tenant, are essentially questions of fact for decision by the jury. And in view of the conflicting evidence the appellate court may not disturb the verdict of the jury. Consequently this court is constrained to affirm the judgment on the record.